IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE

                                                        FILED
STATE OF TENNESSEE               )                        July 6, 1999
                                 )    FOR PUBLICATION
          Appellee               )
                                 )    HUMPHREYS COUNTYCecil Crowson, Jr.
v.                               )                   Appellate Court Clerk
                                 )    HON. ROBERT E BURCH, JUDGE
JAMES R. LEMACKS                 )
                                 )    NO.   01-S-01-9803-CR-00049
          Appellant              )




                          DISSENTING OPINION



          Because the opinion filed by the Court of Criminal

Appeals states the view I take, I respectfully dissent from the

view held by the majority of my colleagues and would adopt the

opinion of the Court of Criminal Appeals.




                                      ______________________________
                                      ADOLPHO A. BIRCH, JR., Justice